Case 4:20-cv-12696-MFL-DRG ECF No. 2 filed 10/05/20       PageID.6    Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

EUGENE SCALIA, Secretary of Labor,
United States Department of Labor,

            Plaintiff,                             Case No. 20-cv-12696
                                                   Hon. Matthew F. Leitman
v.

GAVIN AWERBUCH, M.D., GAVIN I.
AWERBUCH, M.D. DEFINED BENEFIT
PENSION PLAN AND TRUST, and GAVIN
AWERBUCH, M.D. RETIREMENT PLAN,

          Defendants.
__________________________________________________________________/

                    CONSENT ORDER AND JUDGMENT

      Plaintiff EUGENE SCALIA, Secretary of Labor, United States Department

of Labor (the “Secretary”), pursuant to the provisions of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1001, et seq.,

filed a complaint against Gavin Awerbuch, M.D. (“Defendant Awerbuch”), alleging

breaches of his fiduciary responsibilities under ERISA § 404(a)(1)(A)(B) & (D), 29

U.S.C. § 1104(a)(1)(A)(B) & (D), with respect to the Gavin I. Awerbuch, M.D.

Defined Benefit Pension Plan and Trust (the “DB Plan”) and the Gavin Awerbuch,

M.D. Retirement Plan (the “Retirement Plan”) (collectively, “the Plans”). The Plans

were named as defendants pursuant to Federal Rule of Civil Procedure 19(a) solely

to assure that complete relief would be granted.
Case 4:20-cv-12696-MFL-DRG ECF No. 2 filed 10/05/20          PageID.7   Page 2 of 11




       Defendants Awerbuch and the Plans have waived service of process of the

complaint and admit to the jurisdiction of this Court over them and the subject matter

of this action.

       The Secretary and Defendants agree to resolve all matters in controversy in

this action between them (except for the imposition by Plaintiff of any penalty

pursuant to ERISA § 502(l), 29 U.S.C. § 1132(l), and any proceedings related

thereto), and said parties do now consent to entry of a Consent Order and Judgment

by this Court in accordance therewith.

       Upon consideration of the record herein, and as agreed to by the parties, the

Court finds that it has jurisdiction to enter this Consent Order and Judgment.

       IT IS THEREFORE ORDERED AND ADJUDGED that:

       1.     Defendant Awerbuch is permanently enjoined from violating the

provisions of Title I of ERISA.

       2.     Defendant Awerbuch is removed from all positions he now has as

fiduciary to the Plans.

       3.     Defendant Awerbuch is permanently enjoined from serving as a

              fiduciary or

service provider to any ERISA-covered employee benefit plan.

       4.     AMI Benefit Plan Administrators, Inc. (“AMI”) is hereby appointed as

the independent fiduciary for the Plans to terminate the Plans and issue distributions


                                          2
Case 4:20-cv-12696-MFL-DRG ECF No. 2 filed 10/05/20            PageID.8     Page 3 of 11




consistent with the Plans’ governing documents, the Internal Revenue Code, and

ERISA. See biographies of key personnel at AMI, attached hereto and made a part

hereof as Exhibit A. The independent fiduciary shall have the following powers,

duties and responsibilities:

              a.     The independent fiduciary shall have responsibility and authority

to collect, liquidate, and manage such assets of the Plans for the benefit of the eligible

participants and beneficiaries of the Plans who are entitled to receive such assets,

until such time that the assets of the Plans are distributed to the eligible participants

and beneficiaries of the Plans and the Plans are fully terminated;

              b.     within 10 days of execution of this Consent Order and Judgment,

the independent fiduciary shall provide LaRene & Kriger, PLC law firm with

instructions for the transfer of assets being held for the benefit of the Plans from its

IOLTA account to the independent fiduciary for the benefit of the Plans;

              c.     Upon entry of the COJ, the Plans are deemed amended to give

the independent fiduciary authority to amend the Plans as necessary;

              d.     The independent fiduciary shall exercise reasonable care and

diligence to identify and locate each participant and beneficiary of the Plans who is

eligible to receive a payment under the terms of this Consent Order and Judgment

and to disburse to each such eligible participant or beneficiary the payment to which

he or she is entitled;


                                            3
Case 4:20-cv-12696-MFL-DRG ECF No. 2 filed 10/05/20            PageID.9    Page 4 of 11




             e.     The independent fiduciary shall have full access to all data,

information and calculations in the Plans’ possession or under its control, including

that information contained in the records of the Plans' custodial trustees and other

service providers, bearing on the distribution of benefit payments, participant

account balances and current plan assets;

             f.     The independent fiduciary may retain such persons and firms

including, but not limited to, accountants and attorneys, as may be reasonably

required to perform his duties hereunder;

             g.     The independent fiduciary shall obtain bonding in an amount that

meets the requirements of ERISA § 412, 29 U.S.C. § 1112;

             h.     The independent fiduciary shall initiate the termination of the

Plans in accordance with ERISA within 30 days of entry of this Judgment. The

independent fiduciary’s responsibilities shall include, but not be limited to, causing

the distribution of the Plans’ assets to the Plan participants and filing all appropriate

documents with the various government agencies. The independent fiduciary shall

provide the Regional Director of the Employee Benefits Security Administration,

Cincinnati Regional Office, located at 1885 Dixie Highway, Suite 210, Ft. Wright,

KY 41011, with quarterly updates on his progress toward terminating the Plans.

Within 30 days from the date that the Plans are fully terminated, the independent




                                            4
Case 4:20-cv-12696-MFL-DRG ECF No. 2 filed 10/05/20         PageID.10    Page 5 of 11




fiduciary shall provide satisfactory proof of such termination, including proof of

issuance of the Plans’ participant distributions, to the Regional Director; and

      5.     For the services performed, as referenced in paragraph 4 above, the

Independent Fiduciary shall receive from the assets of the Retirement Plan

compensation not to exceed $1,800.00 for fees and expenses reasonably and

necessarily incurred in administering and terminating the Retirement Plan, and

compensation from the assets of the DB Plan not to exceed $12,125.00 for fees and

expenses reasonably and necessarily incurred in administering and terminating the

DB Plan.

      6.     The independent fiduciary’s appointment shall terminate upon the first

to occur of: 1) removal by the Court; 2) its resignation after finding an acceptable

replacement, agreed to by all parties or the Court, providing notice to all parties to

this matter, and approval by the Court to have the replacement independent fiduciary

appointed; or 3) the liquidation and distribution of the Plans’ assets and the

completion of all related tasks.

      7.     Defendant Awerbuch agrees to fully cooperate with any requests from

the independent fiduciary, any service provider, the Regional Director, or asset

custodian, that relate to the administration and termination of the Plans.

      8.     Each party agrees to bear his or its own attorneys’ fees, costs and other

expenses incurred by such party in connection with any stage of this proceeding to


                                          5
Case 4:20-cv-12696-MFL-DRG ECF No. 2 filed 10/05/20        PageID.11   Page 6 of 11




date including, but not limited to, attorneys’ fees which may be available under the

Equal Access to Justice Act, as amended.

      9.    The Court shall maintain jurisdiction over this matter only for purposes

of enforcing this Consent Order and Judgment.

      10.   Nothing in this Order is binding on any government agency other than

the United States Department of Labor.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: October 5, 2020




                                         6
Case 4:20-cv-12696-MFL-DRG ECF No. 2 filed 10/05/20       PageID.12    Page 7 of 11




The parties hereby consent to the entry of this consent order and judgment:


FOR THE SECRETARY OF LABOR:

KATE S. O’SCANNLAIN
Solicitor of Labor

CHRISTINE Z. HERI
Regional Solicitor


s/ Barbara M. Villalobos                     DATED:      September 30, 2020
BARBARA M. VILLALOBOS
Senior Trial Attorney

Attorneys for Plaintiff
U.S. Department of Labor
Office of the Solicitor
230 S. Dearborn, Rm. 844
Chicago, IL 60604
Tel: (312) 353-1168
Fax: (312) 353-5698
villalobos.barbara@dol.gov


FOR THE DEFENDANTS:


s/ with consent of Gavin Awerbuch, M.D.            DATED: September 27, 2020
GAVIN AWERBUCH, M.D.

GAVIN I. AWERBUCH, M.D. DEFINED BENEFIT
PENSION PLAN AND TRUST

By s/ with consent of Gavin Awerbuch, M.D          DATED: September 27, 2020

Its   Plan Sponsor



                                         7
Case 4:20-cv-12696-MFL-DRG ECF No. 2 filed 10/05/20   PageID.13   Page 8 of 11




GAVIN AWERBUCH, M.D. RETIREMENT PLAN

By s/ with consent of Gavin Awerbuch, M.D     DATED: September 27, 2020

Its   Plan Sponsor


s/ with consent of Mark J. Kriger             DATED: September 27, 2020
MARK J. KRIGER
LaRene & Kriger, PLC
645 Griswold, Suite 1717
Detroit, MI 48226
Attorney for Defendants


PROPOSED INDEPENDENT FIDUCIARY:

By: s/ with consent of Tracy Martin           DATED: September 30, 2020

As:   Independent Fiduciary

AMI Benefit Plan Administrators, Inc.
100 Terra Bella Drive
Youngstown, OH 44505




                                        8
Case 4:20-cv-12696-MFL-DRG ECF No. 2 filed 10/05/20   PageID.14   Page 9 of 11




                               EXHIBIT A
Case 4:20-cv-12696-MFL-DRG ECF No. 2 filed 10/05/20   PageID.15   Page 10 of 11
Case 4:20-cv-12696-MFL-DRG ECF No. 2 filed 10/05/20   PageID.16   Page 11 of 11
